Citation Nr: 1135936	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-21 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased evaluation for residuals of fracture of the right foot, to include neuroma of the right foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO, in pertinent part, granted service connection for residuals of fracture of the right foot. With an evaluation of zero percent effective February 17, 2005.  The Veteran perfected a timely appeal.  In October 2008 the RO issued a supplemental statement of the case (SSOC) awarding an increased evaluation of 10 percent for residuals of fracture of the right foot, to include neuroma, effective July 13, 2007.  As this was not a full grant of the benefit sought, the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  In February 2009 the RO issued an SSOC awarding a 10 percent evaluation for residuals of fracture of the right foot from the original effective date of February 17, 2005.  Here, the claim remains in controversy because less than the maximum available benefits have been awarded.  See Id.

In July 2011, the Veteran testified during a video conference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last VA examination to assess the current severity of his service-connected right foot disability was in August 2007.  At the hearing, the Veteran provided testimony that his disability had worsened since the VA examination.  Given that the VA examination is over four years old and the Veteran's testimony, the Board finds that a new VA examination is necessary to assess the current level of severity of the Veteran's service-connected right foot disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, updated VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice of the type of specific evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain VA treatment records dating since August 2008 pertaining to any treatment the Veteran received for his right foot disability. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right foot disability, including an analysis of all foot impairment related to the service-connected residuals of fracture of the right foot to include neuroma of the right foot, as well as a determination as to whether the level of disability of the right foot rises to the level of loss of use.  The claims folder must be made available to and reviewed by the examiner.  

Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment reports, and VA examination reports, the examiner should describe the severity of Veteran's service-connected right foot disability by providing an opinion concerning whether the Veteran's right foot disability is "moderate", "moderately severe" or "severe" as per 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Any testing deemed necessary, including X-rays, and neurological testing should be performed.  

The examiner should describe all functional impairment that is due to the service-connected right foot disability, such as the impact of pain, swelling, deformity or atrophy of disuse, instability of station, disturbance of locomotion (including walking, standing and weight-bearing), etc.

4.  Following completion of the above, readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of fracture of the right foot to include neuroma of the right foot.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


